Hill, J.
1. Where a bill of exchange is drawn on a bank, payable to the order of a third person, and the payee indorses the draft in blank and delivers it to a second bank to be forwarded for collection, without any written agreement as to the disposition of the proceeds, evidence is admissible to show a parol agreement between the payee and the collecting bank, made at the time of the delivery of the draft for collection, to the effect that the proceeds of the draft should be credited by the bank on a debt of another person, and that it should not go on deposit to the credit of the payee.
(ct) Many of the grounds of the motion for a new trial included confused statements showing controversies and colloquies between the court and counsel on the subject of the admissibility of evidence; but in so far as any of them have been sufficient to raise any question for decision, in view of the ruling above announced, they show no error in the rulings of the court.
2. When considered in connection with other portions of the charge, the excerpts complained of afford no ground for a reversal.
3. The ground of the motion for a new trial based on alleged newly discovered evidence was entirely without merit.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.